                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 GIA MELTON, individually and as mother
 and next friend G.R., a minor,

                        Plaintiff,

                        v.                               CAUSE NO.: 2:17-CV-93-TLS-JPK

 ANGENETTE C. EARLS; PK
 MANAGEMENT, LLC; NSA III
 ASSOCIATES LLC a/k/a and/or d/b/a Gary
 NSA III; THE NEAL COPMANY INC. a/k/a
 and/or d/b/a Window World; NSA III
 LIMITED PARTNERSHIP; and
 ASSOCIATED MATERIALS, INC.

                        Defendants.

                                      OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

Despite invoking this Court’s subject matter jurisdiction based on diversity jurisdiction under 28

U.S.C. § 1332, the Plaintiff has not made any citizenship allegations in any of her pleadings.

       The Plaintiff filed her original Complaint on February 28, 2017 [ECF No. 1] against

Defendants City of Gary, City of Gary Housing Authority, Angenette C. Earls, PK Management,

LLC, Gary NSA III, Maxwell’s Glass, and Window World. The Complaint alleges that “[t]his

Court has diversity jurisdiction over the claims raised in this Complaint under 28 U.S.C. Code

§ 1332 - Diversity of citizenship; amount in controversy; costs.” Compl. ¶ 10, ECF No. 1. The

Complaint alleged that the Plaintiff “resides” in Illinois. Id. at 1. The Complaint did not allege

the citizenship of the Plaintiff or any of the Defendants.
       The Plaintiff filed an Amended Complaint on March 1, 2017 [ECF No. 3] for the purpose

of replacing the name of the minor with the minor’s initials throughout. No citizenship

allegations were included.

       On April 20, 2017, the Plaintiff filed a First Amended Complaint [ECF No. 28] (1) to

properly name Gary NSA III as NSA III Associates, LLC, (2) to properly name Window World

as The Neal Company, Inc., and (3) to add Defendant NSA III Limited Partnership. The Plaintiff

again alleged jurisdiction based on diversity jurisdiction. Id. ¶ 10. No citizenship allegations

were included.

       On June 5, 2017, the Plaintiff filed a Second Amended Complaint to add Defendant

Associated Materials, Inc. [ECF No. 52]. On June 7, 2017, the Plaintiff refiled the Second

Amended Complaint [ECF No. 54]. Both Second Amended Complaints again alleged

jurisdiction based on diversity jurisdiction. Id. ¶ 12. No citizenship allegations were included.

       On July 20, 2017, the Plaintiff filed a Third Amended Complaint to add Defendant

Residential Management Company, LLC [ECF No. 80]. The Plaintiff again alleged jurisdiction

based on diversity jurisdiction. Id. ¶ 13. No citizenship allegations were included.

       On January 7, 2019, the Plaintiff filed a Fourth Amended Complaint, dropping

Defendants City of Gary, City of Gary Housing Authority, Maxwell’s Glass, and Residential

Management Company, LLC [ECF No. 131]. The Plaintiff continues to allege jurisdiction based

on diversity jurisdiction. Id. ¶ 9. No citizenship allegations were included.

       Diversity jurisdiction exists when the parties to an action on each side are citizens of

different states, with no defendant a citizen of the same state as any plaintiff, and the amount in

controversy exceeds $75,000. See 28 U.S.C. § 1332(a)(1). Diversity jurisdiction must be

established at the time the Complaint is filed, but the Court can later be divested of jurisdiction if

an amended complaint adds a non-diverse party. See Estate of Alvarez v. Donaldson Co., Inc.,


                                                  2
213 F.3d 993, 994–95 (7th Cir. 2000) (holding that diversity jurisdiction established at the time

the complaint is filed can be divested by the subsequent addition of nondiverse, indispensable

parties in an amended complaint); Costain Coal Holdings, Inc. v. Res. Inv. Corp., 15 F.3d 733,

734–35 (7th Cir. 1994). As the party seeking to invoke this Court’s jurisdiction, the Plaintiff

bears the burden of demonstrating that the jurisdictional requirements have been met. Hertz

Corp. v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562

F.3d 798, 802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See

Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

In this case, the Plaintiff has sufficiently alleged that the amount in controversy exceeds $75,000.

However, the Plaintiff has not made any allegations as to her own citizenship or that of the

Defendants.

       The Plaintiff and Defendant Angenette C. Earls are individuals. Citizenship of a natural

person is determined by domicile, not by residence. Dakuras v. Edwards, 312 F.3d 256, 258 (7th

Cir. 2002); see also Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012)

(“[R]esidence may or may not demonstrate citizenship, which depends on domicile—that is to

say, the state in which a person intends to live over the long run.”); Guar. Nat’l Title Co., Inc. v.

J.E.G. Assocs., 101 F.3d 57, 58–59 (7th Cir. 1996) (explaining that statements concerning a

party’s “residency” are not proper allegations of citizenship as required by 28 U.S.C. ' 1332).

       Defendants The Neal Company, Inc. and Associates Materials, Inc. are corporations. A

corporation is a citizen of every state and foreign state in which it has been incorporated and the

state or foreign state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1); see

also Hertz Corp., 559 U.S. at 92–93 (holding that the term “principal place of business” refers to

the corporation’s “nerve center,” that is, the place where a corporation’s officers direct, control,

and coordinate the corporation’s activities).

                                                  3
       Defendants PK Management, LLC, NSA III Associates, LLC, and Residential

Management Company, LLC are limited liability companies, and Defendant NSA III Limited

Partnership is a limited partnership. Both a limited liability company and a partnership take the

citizenship of its members. Belleville Catering Co. v. Champaign Mkt. Place, LLC, 350 F.3d

691, 692 (7th Cir. 2003). If the members of the limited liability company or partnership are

themselves limited liability companies or partnerships, the Plaintiff must also plead the

citizenship of those members as of the date the Complaint was filed. See Thomas v. Guardsmark,

LLC, 487 F.3d 531, 534 (7th Cir. 2007).

       It is unclear from the allegations of the pleadings whether Defendant Maxwell’s Glass

a/k/a and/or d/b/a Next Level Glass is a corporation, a limited liability company, a partnership, or

other some other business entity. Nevertheless, the Plaintiff must identify the form of business

entity that Maxwell’s Glass has taken and properly allege its citizenship.

       Accordingly, the Court ORDERS the Plaintiff to FILE, on or before, September 20, 2019,

a supplemental jurisdictional statement identifying: (1) the citizenship on February 28, 2017, the

date the Complaint was filed, of (a) the Plaintiff, (b) Angenette C. Earls, (c) PK Management,

LLC, (d) NSA III Associates, LLC, (e) Maxwell’s Glass, and (f) the Neal Company, Inc.; (2) the

citizenship on April 20, 2017, the date of the First Amended Complaint, of NSA Limited

Partnership; (3) the citizenship on June 5, 2017, the date of the Second Amended Complaint, of

Associated Materials, Inc.; and (4) the citizenship on July 20, 2017, the date of the Third

Amended Complaint, of Residential Management Company, LLC.

       SO ORDERED on August 28, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 4
